





SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of
January 9, 2012, by and between GREEN WORLD TRUST, a trust formed under the laws
of the State of New Jersey having its principal offices located at 4093
Quakerbridge Road, Princeton Jct, NJ 08550 ("Investor"), and NEAH POWER SYSTEMS,
INC., a Nevada corporation having its principal offices located at 22118 20th
Avenue SE, Suite 142, Bothell, Washington, 98021 (the "Company"), (together, the
“Parties”).




WHEREAS, the Company entered into a Securities Purchase Agreement with New Power
Solutions, LLC dated November 4, 2011, for the purchase and sale of shares of
the Company’s Series C preferred stock and warrants to purchase shares of common
stock (the “Prior Securities Purchase Agreement”);




WHEREAS, the Parties desire that the Company shall issue and the Investor shall
purchase shares of the Company’s Series C preferred stock and warrants to
purchase shares of common stock upon the terms and subject to the conditions
described herein;




NOW, THEREFORE, the Parties agree to the following:




1.

Receipt of and Access to Information. The Investor hereby acknowledges having
had access to the publicly filed documents with the Securities and Exchange
Commission (the “SEC”) of the Company in connection with the offer of the
Company’s shares of Series C Convertible Preferred Stock, par value $0.001 per
share (the “Convertible Shares”), and Warrants (“Warrants”) to purchase shares
of the Company’s Common Stock, par value $0.001 per share (the “Common Shares”).
 Collectively, the Convertible Shares, the Warrants and the Common Shares
issuable upon conversion of the Convertible Shares and upon exercise of the
Warrants are referred to as the “Securities.”

a.

Subscription and Payment. Upon the terms of this Agreement, the Investor hereby
subscribes for and agrees to purchase Convertible Shares in the aggregate amount
of $80,000 at the price of $7.00 per Convertible Share, with each such share
being convertible at the holder’s option, no earlier than six months from date
of issuance, into one thousand (1,000) Common Shares of the Company, and with
each such share accompanied by one 3-year Warrant (in the form attached hereto
as Exhibit A) for the purchase of one thousand Common Shares, exercisable at the
price of $0.015 per share. The Convertible Shares shall have the rights and
preferences as set forth in the Certificate of Designation attached hereto as
Exhibit B.

2.

Registration Rights. Conditional upon completion of the First Placement
Transaction (as defined in the Prior Securities Purchase Agreement) in full, the
Company shall use its best efforts to file a registration statement, on such
form promulgated by the SEC, within 90 days of this Agreement for (i) all
Warrants issued in the First Placement Transaction and (ii) all shares of the
Company’s common stock underlying those Warrants. The Company will also use its
best efforts to maintain the effectiveness of the registration until all
Warrants have been exercised or the terms of all Warrants have expired.
 Investor shall cooperate with the Company and shall furnish to the Company such
information regarding itself, the Warrants, and the intended method of
disposition of such securities as shall be required to effect the registration
of such securities.  Investor agrees that in connection with such registration
statement the form of Warrant shall be amended to include provisions for
transferability of the Warrant pursuant to the registration statement and other
provisions mutually acceptable to Investor and the Company, and that the Parties
may enter into an agreement with the Company’s transfer agent or other person to
act as warrant agent for the Warrants.





1


--------------------------------------------------------------------------------







3.

Reverse Split of Common Stock. The Company will make its best efforts to effect
a reverse split of the Company’s common stock with the intent to maximize
overall shareholder value and meet the listing requirements of any stock
exchange to which the Company may make application.

4.

Investor Representations. The Investor hereby makes the following
representations and warranties to the Company:

a.

Sophisticated Investor. Investor is a sophisticated investor (as described in
Rule 506(b)(2)(ii) of Regulation D) and an accredited investor (as defined in
Rule 501 of Regulation D), and Investor has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Securities. Investor acknowledges that an investment in the
Securities is speculative and involves a high degree of risk.

b.

The Securities Not Registered Under Securities Laws. The Investor understands
that the offer is being made pursuant to an exemption from registration with the
SEC under the Securities Act, for limited and non-public offerings, and pursuant
to similar exemptions under certain state securities laws. Consequently, the
offering materials from the Company and terms of the offer have not been subject
to review or comment by the SEC, the securities administrator of any state, or
any other regulatory authority.

c.

The Securities Acquired for Own Account. The Investor is acquiring the
Securities for its own account for investment and not with a view to, or for
sale in connection with, any distribution thereof, nor with any present
intention of distributing or selling the same.

d.

Restrictions on Transfer of the Securities. The Investor will not make any
resales or other dispositions of the Securities by means of any "general
solicitation" or "general advertisement." The Investor understands that it will
not be able to transfer or make any other disposition of the Securities unless
such transfer or disposition is registered or qualified under all applicable
federal or state securities laws, or unless it has first delivered to the
Company written opinion of qualified counsel, satisfactory to the Company, that
such registration or qualification is not required. The Investor understands
that the certificates representing the Securities will bear a legend evidencing
the restrictions on transfer described herein.

e.

Access to Information. The Investor has had an opportunity to review the public
information available about the Company, including the documents filed by the
Company with the SEC. Any and all additional information requested by the
Investor has been made available by the Company, and the Investor has had an
opportunity to question and receive satisfactory answers from the Company in
connection with the purchase of the Securities.

f.

Experience: Ability to Risk Loss. The Investor has such knowledge and experience
in financial and business matters and is capable of evaluating the merits and
risks of this investment. The Investor is capable of bearing all of the economic
risks and burdens of this investment, including the possible loss of all capital
contributed.

g.

No Assurances. The Company has not made any representation or other assurance
concerning the percentage of profit or the amount or type of consideration,
profit or loss (including tax deductions), if any, to be realized as a result of
an investment in the Securities.

h.

Capacity and Authority to Contract. The Investor has full power and authority to
execute, deliver and perform this Agreement and is duly qualified and in good
standing in every jurisdiction where the Investor’s business is conducted. All
corporate or other action necessary to authorize the execution, delivery and
performance of this Agreement by the Investor has been taken.





2


--------------------------------------------------------------------------------

 

i.

Short Sales. Neither Investor nor any affiliate of the Investor acting on its
behalf or pursuant to any understanding with it has executed or will execute any
short sales of the Company’s stock or warrants.

j.

Absence of Conflicts. The execution and delivery of this Agreement and any other
document or instrument contemplated hereby, and the consummation of the
transactions contemplated hereby and thereby, and compliance with the
requirements hereof and thereof, will not (a) violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on Investor, (b)
violate any provision of any indenture, instrument or agreement to which
Investor is a party or is subject, or by which Investor or any of its assets is
bound, or conflict with or constitute a material default thereunder, (c) result
in the creation or imposition of any lien pursuant to the terms of any such
indenture, instrument or agreement, or constitute a breach of any fiduciary duty
owed by Investor to any third party, or (d) require the approval of any
third-party (that has not been obtained) pursuant to any material contract,
instrument, agreement, relationship or legal obligation to which Investor is
subject or to which any of its assets, operations or management may be subject.

k.

Investor acknowledges and agrees that (a) the offer and sale of the Securities
is not being registered with the SEC and that the Securities will be deemed
"restricted" securities under applicable rules of the SEC, (b) Section 11 of the
Securities Act does not apply to the offer and sale of the Securities, and (c)
the Company recently filed with the SEC a withdrawal of its registration
statement on Form S-1 (No. 333-176397), which withdrawal became effective on
October 24, 2011.

5.

Company Representations. The Company hereby makes the following representations
and warranties to the Investor, except for such information as has been
disclosed in the Company’s filings with the SEC and the Disclosure Schedule
(attached hereto as Exhibit “C”):

a.

Due Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada (a) with full power
and authority to own, lease, use, and operate its properties and to carry on its
business as and where now owned, leased, used, operated and conducted. The
Company has no subsidiaries. The Company is not qualified to conduct business in
any jurisdiction other than the States of Nevada and Washington, and (b) all
actions taken by the current directors and stockholders of the Company have been
valid and in accordance with the laws of the State of Nevada and all actions
taken by the Company have been duly authorized by the current directors and
stockholders of the Company as appropriate.

b.

Authorized Capital, No Preemptive Rights, No Liens; Anti-Dilution. As of the
date hereof, the authorized capital of the Company is 500,000,000 shares of
Common Stock, par value $0.001 per share, and 5,000,000 shares of Preferred
Stock, par value $0.001 per share. The issued and outstanding capital stock of
the Company is as reflected in the Company’s Form 10-K filed with the SEC on
December 30, 2011.  All of the outstanding shares of capital stock are duly
authorized, validly issued, fully paid and non-assessable. No shares of capital
stock of the Company are subject to preemptive rights or similar rights of the
stockholders of the Company or any liens or encumbrances imposed through the
actions or failure to act of the Company, or otherwise. As of the date hereof
(i) there are no outstanding options, warrants, convertible securities, scrip,
rights to subscribe for, puts, calls, rights of first refusal, tag-along
agreements, nor any other agreements, understandings, claims or other
commitments or rights of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for any shares of capital stock of the
Company, or arrangements by which the Company is or may become bound to issue
additional shares of capital stock of the Company except as has been disclosed
in the Company’s filings with the SEC and the Disclosure Schedule, and (ii)
there are no agreements or arrangements under which the Company is obligated to
register the sale of any of its securities under the Securities Act of 1933
except as has been disclosed in the Company’s filings with the SEC and the
Disclosure Schedule, and (iii) there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in the Company’s
articles of incorporation or bylaws or in any agreement providing rights to
security holders) that will be triggered by the transactions contemplated by
this Agreement. The Company has furnished to Purchaser true and correct copies
of the Company’s Articles of Incorporation and Bylaws.





3


--------------------------------------------------------------------------------







c.

Capacity and Authority to Contract. The Company has full power and authority to
execute, deliver and perform this Agreement and is duly qualified and in good
standing in every jurisdiction where the Company’s business is conducted. All
corporate or other action necessary to authorize the execution, delivery and
performance of this Agreement by the Company has been taken.

d.

Common Stock. All of the outstanding shares of Common Stock of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable. The Company has registered the Common Stock pursuant to Section
12(b) or 12(g) of the Exchange Act and is in full compliance with all reporting
requirements of the Exchange Act, and the Company has maintained all
requirements for the continued listing or quotation of the Common Stock, and
such Common Stock is currently listed or quoted on the Principal Market. The
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration.

e.

Convertible Preferred Stock. The Company has designated a new class of preferred
stock, identified as Class C, to accommodate the issuance of a sufficient number
of Convertible Shares as provided for in this Agreement.

f.

Increase to Authorized Common Shares. The Company will utilize its best efforts
to obtain shareholder approval for an increase in the number of common shares
authorized to be issued which number shall be sufficient to include all common
shares to be issued, as well as the common shares underlying the Convertible
Preferred Shares and all warrants to be issued, pursuant to the First Placement
Transaction and Second Placement Transaction (as defined in the Prior Securities
Purchase Agreement).

g.

No Conflicts. The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (a) result in a violation of the Certificate or
By-Laws or (b) conflict with, or constitute a material default (or an event that
with notice or lapse of time or both would become a material default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture, instrument or any "lock-up"
or similar provision of any underwriting or similar agreement to which the
Company is a party, or (c) result in a violation of any federal, state or local
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect) nor is the Company otherwise in violation of, conflict with or
in default under any of the foregoing. The business of the Company is not being
conducted in violation of any law, ordinance or regulation of any governmental
entity, except for possible violations that either singly or in the aggregate do
not and will not have a Material Adverse Effect. The Company is not required
under federal, state or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this  Agreement or issue and sell the Common Stock in
accordance with the terms hereof (other than any SEC, FINRA or state securities
filings that may be required to be made by the Company subsequent to any
Closing, any registration statement that may be filed pursuant hereto, and any
shareholder approval required by the rules applicable to companies whose common
stock trades on the Nasdaq Global Market); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of Investor herein.





4


--------------------------------------------------------------------------------







h.

No Undisclosed Liabilities. The Company has no liabilities or obligations that
are material, individually or in the aggregate, and that are not disclosed in
the SEC Documents or otherwise publicly announced, other than those incurred in
the ordinary course of the Company's businesses since September 30, 2010 and
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect on the Company.

i.

No Undisclosed Events or Circumstances. There has been no event or circumstance
that has occurred or exists with respect to the Company, that, under applicable
law, rule or regulation, requires public disclosure or announcement prior to the
date hereof by the Company but which has not been so publicly announced or
disclosed in the Company’s filings with the SEC.

6.

Miscellaneous. This Agreement may not be amended or assigned without the written
agreement of both parties and compliance with applicable securities laws. This
Agreement is governed by the laws of the State of New York.

7.

Notices. All notices pertaining to the Agreement shall be in writing and shall
be delivered by a) facsimile, by b) the United States Postal Service or
reputable courier service, or by c) E-mail with receipt confirmation by
recipient. The contact information for such communications shall be:

If to the Company:

 




Neah Power Systems, Inc.

Attn: Stephen Wilson

22118 20th Ave SE, Suite 142

Bothell, Washington 98021

Tel: (425) 424-3324 ext. 112

Fax: (425) 483-8454




With a copy to:




Cairncross & Hempelmann
Attn: Timothy M. Woodland

524 Second Ave., Ste. 500
Seattle, WA 98104-2323
twoodland@cairncross.com
Direct phone 206-254-4424
Office fax 206-587-2308




If to Investor:

Green World Trust

4093 Quakerbridge Road, Princeton Jct, NJ 08550

Attn:  Darren Baldo, Trustee








8.

Wire Instructions. Any wires of funds to the Company should be made as follows:




Bank:

 - See separate instructions -

ABA Number:                                                              

Account Number:                                                               




Name in which the Securities are to be issued: Green World Trust








5


--------------------------------------------------------------------------------







EXECUTED this 9th day of January 2012




Documents Required to be Enclosed

With this Agreement:




- Form of Warrant

- Copy of Designation of Class C Preferred Stock (Convertible Preferred Stock)







SIGNED: GREEN WORLD TRUST







By:__________________________________

       [Name]: Darren Baldo

 [Title]: Trustee




Date:  January 9, 2012




Accreditation: (please initial all that apply)




Investor represents and warrants that Investor is an accredited investor
pursuant the following:




_____
Initials



(a)

A bank or savings and loan association or other institution (acting either in an
individual or fiduciary capacity), registered broker-dealer, insurance company,
registered investment company, or business development compa­ny, or licensed
“small business investment company,” or an employee benefit plan which either is
represented in a fiduciary capacity by a bank, savings and loan associa­tion,
insurance company or registered investment advisor, has total assets in excess
of $5,00­0,000, or is self-directed and the plan’s business investments are made
solely by accredited investors.  

_____
Initials



(b)

A trust (i) with total assets in excess of $5,000,000, (ii) which was not formed
for the specific purpose of acquiring the subject securities, and (iii) whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters that as to be capable of evaluating the merits
and risks of the prospective investment.

_____
Initials



(c)

An organiza­tion de­scribed in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the subject securities, with total assets
in excess of $5,000,000.

__X___
Initials



(d)

An entity in which all of the equity owners are “accredited investors.”

_____
Initials



(e)

A natural person whose individual net worth, or joint net worth with spouse (if
any), exceeds $1,000,000 (excluding the value of such person’s primary
residence).

_____
Initials



(f)

A natural person whose income in each of the two most recent calendar years
exceeded $200,000 individually, or $300,000 jointly with spouse (if any), and
who reasonably expects to reach that income level in the current calendar year.




ACCEPTED:




NEAH POWER SYSTEMS, INC.







By:

 ________________________________

Name:

Gerard C. D’Couto

Title:

President & CEO





6


--------------------------------------------------------------------------------







Exhibit A




Form of Warrant

THIS WARRANT HAS BEEN, AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED
PURSUANT TO THE EXERCISE OF THIS WARRANT (THE "SHARES") WILL BE, ACQUIRED SOLELY
FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY
DISTRIBUTION THEREOF. NEITHER THIS WARRANT NOR THE SHARES (TOGETHER, THE
"SECURITIES") HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH
DISPOSITION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
OF THE ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS.




Neah Power Systems, Inc.




WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK




No. W-[______]

________________ Common Shares




THIS CERTIFIES THAT, for value received, GREEN WORLD TRUST or its registered
assigns (the “Holder”), is entitled to subscribe for and purchase from Neah
Power Systems, Inc. (the “Company”), a Nevada corporation with an address at
22118 20th Avenue SE, Suite 142, Bothell, Washington, 98021, ________________
(_______) shares of the fully paid and non-assessable Common Stock, $0.001 par
value ("Shares"), of the Company at the price of $.015 per share (the “Exercise
Price”), subject to the provisions and upon the terms and conditions hereinafter
set forth.




 

This Warrant is subject to the following terms and conditions:




 1.

TERM.




The term of this Warrant shall terminate, to the extent not exercised, on the
third anniversary of its issue date (the “Term”).  This Warrant is exercisable
by the Holder, in whole or in part, any time during the Term, commencing six (6)
months after the issue date.




2.

METHOD OF EXERCISE; PAYMENT.




 

(A)

CASH EXERCISE. The purchase rights represented by this Warrant may be exercised
by the Holder, in whole or in part, from time to time at the principal office of
the Company, by delivering a completed and duly executed Notice of Exercise
(attached hereto as Exhibit “A”) and by the payment to, and receipt thereof by,
the Company of an amount equal to the Exercise Price multiplied by the number of
the Shares being purchased, which amount may be paid, at the election of the
Holder, by wire transfer or certified check payable to the order of the Company,
in immediately available funds.  Payment of the Exercise Price shall be in
lawful money of the United States of America.  The person or persons in whose
name(s) any certificate(s) representing Shares shall be issuable upon exercise
of this Warrant shall be deemed to have become the holder(s) of record of, and
shall be treated for all purposes as the record holder(s) of, the Shares
represented thereby (and such Shares shall be deemed to have been issued)
immediately prior to the close of business on the date or dates upon which this
Warrant is exercised, with the Holder having all rights as a record holder
including, but not limited to, all voting rights.








7


--------------------------------------------------------------------------------







(B)

STOCK CERTIFICATES. In the event of any exercise of the rights represented by
this Warrant, certificates for the Shares so purchased shall be issued to the
beneficiary(ies) named by Holder and shall be delivered to the Holder within
twenty (20) business days after said exercise and, unless this Warrant has been
fully exercised or has expired, a new Warrant representing the rights to acquire
Shares with respect to which this Warrant shall not have been exercised shall
also be issued to the Holder within such time.




3.

STOCK FULLY PAID; RESERVATION OF SHARES. All of the Shares issuable upon the
exercise of the rights represented by this Warrant will, upon issuance and
receipt of the Exercise Price therefore, be fully paid and non-assessable, and
free from all preemptive rights, rights of first refusal or first offer, taxes,
liens and charges with respect to the issuance thereof.




4.

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES. Subject to the provisions of
Article “2” hereof, the number and kind of Shares purchasable upon the exercise
of this Warrant and the Exercise Price therefore shall be subject to adjustment
from time to time upon the occurrence of certain events, as follows:




(A)

RECLASSIFICATION, CONSOLIDATION OR MERGER. In case of any reclassification of
the Common Stock (other than a change in par value, or as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation (other than a consolidation or merger
with another corporation in which the Company is a continuing corporation and in
which the Company's stockholders immediately preceding such consolidation or
merger own at least 50% of the voting securities of the Company following such
consolidation or merger and which does not result in any reclassification of the
Shares issuable upon exercise of this Warrant), or in case of any sale of all or
substantially all of the assets of the Company, the Company, or such successor
or purchasing corporation as the case may be, shall execute a new Warrant,
providing that the holder of this Warrant shall have the right to exercise such
new Warrant, and procure upon such exercise and payment of the same aggregate
Exercise Price, in lieu of the Shares theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, change, consolidation, sale of
all or substantially all of the Company's assets or merger by a holder of an
equivalent number of Shares. Such new Warrant shall provide for adjustments that
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Paragraph “(A)” of this Article “4” of this Warrant. The provisions
of this Paragraph “(A)” of this Article “4” of this Warrant shall similarly
apply to successive reclassifications, consolidations, mergers, sales, leases or
conveyances.




(B) STOCK SPLITS, DIVIDENDS AND COMBINATIONS. In the event that the Company
shall at any time subdivide the outstanding Shares or issue a stock dividend on
its outstanding Shares, the number of Shares issuable upon exercise of this
Warrant immediately prior to such subdivision or to the issuance of such stock
dividend shall be proportionately increased, and the Exercise Price shall be
proportionately decreased, and in the event that the Company shall at any time
combine the outstanding Shares, the number of Shares issuable upon exercise of
this Warrant immediately prior to such combination shall be proportionately
decreased, and the Exercise Price shall be proportionately increased, effective
at the close of business on the date of such subdivision, issuance of warrants
or options, stock dividend or combination, as the case may be.




(C)

All calculations under this Article “4” of this Warrant shall be made to the
nearest cent or to the nearest share, as the case may be.




(D)

In any case in which this Article “4” of this Warrant shall require that an
adjustment in the number of Shares be made effective as of a record date for a
specified event, the Company may elect to defer, until the occurrence of such
event, issuing to the Holder, if the Holder exercised this Warrant after such
record date, the Shares, if any, issuable upon such exercise over and above the
number of Shares issuable upon such exercise on the basis of the number of
Shares in effect prior to such adjustment; provided, however, that the Company
shall deliver to the Holder a due bill or other appropriate instrument
evidencing the Holder’s right to receive such additional Shares upon the
occurrence of the event requiring such adjustment.





8


--------------------------------------------------------------------------------


 

(E)

Whenever there shall be an adjustment as provided in this Article “4” of this
Warrant, the Company shall within thirty (30) days thereafter cause written
notice thereof to be sent to the Holder pursuant to Paragraph “(C)” of Article
“12” of this Warrant, which notice shall be accompanied by an officer’s
certificate setting forth the number of Shares issuable and the Exercise Price
thereof after such adjustment and setting forth a brief statement of the facts
requiring such adjustment and the computation thereof, which officer’s
certificate shall be conclusive evidence of the correctness of any such
adjustment absent manifest error.




(F)

The Company shall not be required to issue fractions of shares of Common Stock
or other capital stock of the Company upon the exercise of this Warrant. If any
fraction of a share of Common Stock would be issuable on the exercise of this
Warrant (or specified portions thereof), it shall be eliminated by rounding such
fraction to the nearest whole integer.




(G)

No adjustment in the Exercise Price per Warrant shall be required if such
adjustment is less than $.001.




5.

 SHORT SALES. Neither Holder nor any affiliate of the Holder acting on its
behalf or pursuant to any understanding with it will execute any short sales of
the Company’s stock or warrants.




6.

 CONDITIONS OF EXERCISE OR TRANSFER OF WARRANT.




(A)

Unless exercised pursuant to an effective registration statement under the Act
which includes the Shares so exercised, it shall be a condition to any exercise
of this Warrant that the Company shall have received, at the time of such
exercise, a representation in writing from the recipient that the Shares being
issued upon exercise, are being acquired for investment and not with a view to
any sale or distribution thereof.




(B)

This Warrant and each certificate evidencing the Shares issued upon exercise of
this Warrant shall be stamped or imprinted with a legend substantially in the
following form:




THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF,
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT") OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT.




Subject to this Article “6” of this Warrant, the Company may instruct its
transfer agent not to register the transfer of all or a part of this Warrant, or
any of the Warrant Shares, unless the conditions specified in the above legend
are satisfied.








9


--------------------------------------------------------------------------------







7.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to the Holder as follows:




(A)

This Warrant has been duly authorized and executed by the Company and is a valid
and binding obligation of the Company enforceable in accordance with its terms.




(B)

When exercisable in accordance with the terms hereof, the Warrant Shares will
have been duly authorized and reserved for issuance by the Company, validly
issued, fully paid and non-assessable.




8.

REPRESENTATIONS AND WARRANTIES BY THE HOLDER. The Holder represents and warrants
to the Company as follows:




(A)

This Warrant is being acquired for its own account, for investment and not with
a view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Act. Upon exercise of this Warrant, the Holder
shall, if so requested by the Company, confirm in writing, in a form reasonably
satisfactory to the Company, that the Shares issuable upon exercise of this
Warrant are being acquired for investment and not with a view toward
distribution or resale.




 

(B)

Unless advised to the contrary in writing by the Company, the Holder is hereby
informed and understands that this Warrant and the Warrant Shares have not been
registered under the Act by reason of their issuance in a transaction exempt
from the registration and prospectus delivery requirements of the Act pursuant
to Section 4(2) thereof, and that they must be held by the Holder indefinitely,
and that the Holder must therefore bear the economic risk of such investment
indefinitely, unless a subsequent disposition thereof is registered under the
Act or is exempted from such registration.




(C)

The Holder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the purchase of this
Warrant and the Shares purchasable pursuant to the terms of this Warrant and of
protecting its interests in connection therewith.




(D)

The Holder is able to bear the economic risk of the purchase of the Shares
pursuant to the terms of this Warrant.




9.

RIGHTS OF STOCKHOLDERS. No holder of this Warrant shall be entitled, as a
warrant holder, to vote or receive dividends or be deemed the holder of Common
Stock or any other securities of the Company which may at any time be issuable
on the exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the holder of this Warrant, as such, any of the rights
of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.




10.

TRANSFER. Subject to the terms and conditions of this Warrant, including, but
not limited to Paragraph “(B)” of Article “6” of this Warrant, this Warrant may
be transferred, in whole or in part, by delivering a completed and duly executed
Notice of Assignment (attached hereto as Exhibit “B”) to the Company, with such
Notice of Assignment stating the individual or entity to whom it shall be
transferred (the “Transferee”), and whether such transfer shall be for all
rights remaining on the Warrant or only a portion thereof. The Warrants are
transferable by Holder on the registry books of the Company or its transfer
agent, upon surrender of the original Warrants, duly endorsed or accompanied by
proper instrument of transfer satisfactory to the Company or its transfer agent,
together with payment of any applicable transfer taxes.  The Company and its
transfer agent may deem and treat the person in whose name the Warrants are
registered as the holder and as the absolute, true and lawful owner of the
Warrants for all purposes, and neither the Company nor its transfer agent shall
be affected by any notice or knowledge to the contrary.  In the event of any
transfer of rights represented by this Warrant, the Transferee shall receive a
Warrant in this form as soon as practicable after the Company receives the
Notice of Assignment, and, unless this Warrant has been transferred in full, a
new Warrant representing the rights to acquire Shares with respect to which this
Warrant shall not have been exercised and which have not been transferred shall
also be issued to the Holder.    





10


--------------------------------------------------------------------------------


11.

MISCELLANEOUS.




(A)

Headings contained in this Warrant are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Warrant.




(B)

If any provision which is contained in this Warrant should, for any reason, be
held to be invalid or unenforceable in any respect under the laws of any
jurisdiction, such invalidity or unenforceability shall not affect any other
provision of this Warrant, and this Warrant shall be construed as if such
invalid or unenforceable provision had not been contained herein.




(C)

Any notice or other communication required or permitted hereunder must be in
writing and sent by either (i) registered or certified mail, postage prepaid,
return receipt requested, (ii) overnight delivery with confirmation of delivery
or (iii) facsimile transmission with an original mailed by first class mail,
postage prepaid, in each case addressed as follows:




To the Holder:

 To the address of record for the Holder as shown on the registry books
maintained by the Company or its transfer agent for the Warrants.




To the Company:                            




Neah Power Systems, Inc.

22118 20th Avenue SE, Suite 142

Bothell, Washington, 98021

Attn: Stephen M. Wilson

Facsimile: (425) 483-8454




or in each case to such other address and facsimile number as shall have last
been furnished by like notice. If mailing by registered or certified mail is
impossible due to an absence of postal service, and if the other methods of
sending notice set forth in this Paragraph "(C)" of this Article "11" of this
Warrant are not otherwise available, notice shall be in writing and personally
delivered to the aforesaid address. Each notice or communication shall be deemed
to have been given as of the date so mailed or delivered, as the case may be;
provided, however that any notice sent by facsimile shall be deemed to have been
given as of the date sent by facsimile if a copy of such notice is also mailed
by first class mail on the date sent by facsimile; if the date of mailing
differs from the date of sending by facsimile, then the date of mailing by first
class mail shall be deemed to be the date upon which notice was given.




(D)

This Warrant shall in all respects be construed, governed, applied and enforced
under with the internal laws of the State of Nevada without giving effect to the
principles of conflicts of laws and be deemed to be an agreement entered into in
the State of Nevada and made pursuant to the laws of the State of Nevada.

  





11


--------------------------------------------------------------------------------







 (E)

Each of the parties further acknowledges and agrees that (i) each has been
advised by counsel during the course of negotiations; (ii) each counsel has had
significant input in the development of this Warrant and (iii) this Warrant
shall not, therefore, be construed more strictly against any party responsible
for its drafting regardless of any presumption or rule requiring construction
against the party whose attorney drafted this agreement.

(F)

The parties have not made any representations, warranties, or covenants with
respect to the subject matter hereof which are not set forth herein, and this
Warrant, together with any instruments or other agreements executed
simultaneously herewith, constitutes the entire agreement between them with
respect to the subject matter hereof. All understandings and agreements
heretofore had between the parties with respect to the subject matter hereof are
merged in this Warrant and such other instruments and agreements, which alone
fully and completely express their agreement. This Warrant may not be changed,
modified, extended, terminated or discharged orally, but only by means of a
written agreement which is signed by both parties to this Warrant and which
explicitly states that it modifies this Warrant.




(G)

The parties agree to execute any and all such other further instruments and
documents, and to take any and all such further actions which are reasonably
required to effectuate this Warrant and the intents and purposes hereof.




(H)

This Warrant shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, personal representatives,
successors and assigns.




(I)

Except as otherwise expressly provided herein, no waiver of any covenant,
condition, or provision of this Warrant shall be deemed to have been made unless
expressly in writing and signed by the party against whom such waiver is
charged; and (i) the failure of any party to insist in any one or more cases
upon the performance of any of the provisions, covenants or conditions of this
Warrant or to exercise any option herein contained shall not be construed as a
waiver or relinquishment for the future of any such provisions, covenants or
conditions, (ii) the acceptance of performance of anything required by this
Warrant to be performed with knowledge of the breach or failure of a covenant,
condition or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver of any other or subsequent breach.




(J)

All Exhibits annexed or attached to this Warrant are incorporated into this
Warrant by reference thereto and constitute an integral part of this Warrant.




(K)

This Warrant may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.







[Remainder of Page Intentionally Left Blank; Signature Page Follows]


 

 

 

 

 

 


 

12


--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.




Issued this ___ day of __________, 2012.




Neah Power Systems, Inc.










By:____________________________

Name:__________________________

Title:___________________________




Acknowledged and Accepted:




HOLDER:




Green World Trust










By:__________________________

Name:________________________

Title:_________________________








13


--------------------------------------------------------------------------------




EXHIBIT A

 

NOTICE OF EXERCISE




 To: Neah Power Systems, Inc.







Attention: Chief Financial Officer




1. The undersigned hereby elects to purchase ________ shares of Common Stock of
Neah Power Systems, Inc. pursuant to the terms of this Warrant, and tenders
herewith payment of the purchase price of such shares in full.




2. Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:










_________________________________ (Name)




_________________________________

_________________________________ (Address)

 




3. The undersigned hereby represents and warrants that the aforesaid shares of
Common Stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale, in connection with the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares and all representations and warranties of
the undersigned set forth in the attached Warrant are true and correct as of the
date hereof.







______________________________

By: ­­­­­­­__________________________

Title: _________________________




Date:________________,_________





14


 

--------------------------------------------------------------------------------







EXHIBIT B

 

NOTICE OF ASSIGNMENT




(To be executed by the registered Holder to effect

a transfer of Warrants)




FOR VALUE RECEIVED, _______________________ hereby sells, assigns and transfers
unto ____________________ the right to purchase ______________ shares of the
common stock, par value $.001 per share, of Neah Power Systems, Inc., evidenced
by the attached Warrant, together with all right, title and interest therein,
and does irrevocably constitute to transfer and appoint ___________________ to
transfer the said right on the books of said company with full power of
substitution in the premises.




The undersigned hereby certifies that the Warrants are being sold, assigned or
transferred in accordance with all applicable securities laws.




Dated:

________________




     ________________________

        Signature







NOTE:  The signature to this transfer must correspond with the name as recorded
on the Warrants in every particular without alteration or enlargement or any
change whatever.  The signature of the person executing this transfer must be
medallion guaranteed.














15


--------------------------------------------------------------------------------










Exhibit B




Copy of Designation of Series C Convertible Preferred Stock








16


 

--------------------------------------------------------------------------------







Exhibit C




Disclosure Schedules




















17

 



--------------------------------------------------------------------------------


